         Case 1:21-mj-00473-GMH Document 1-1 Filed 06/14/21 Page 1 of 7




                                   STATEMENT OF FACTS

       I, Zachary Harrison, am a Special Agent with the Federal Bureau of Investigation and
have served in that capacity since August 2010. By virtue of my employment with the FBI, I am
authorized to conduct investigations into violations of U.S. law. I am an investigative or law
enforcement officer of the United States within the meaning of Section 2510 (7) of Title 18
United States Code. As a Special Agent, I am authorized by law or by a Government agency to
engage in or supervise the prevention, detection, investigation, or prosecution of violations of
Federal criminal laws.

                                           Background

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
         Case 1:21-mj-00473-GMH Document 1-1 Filed 06/14/21 Page 2 of 7




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

                          Conduct of Kurt Peterson on January 6, 2021

        On January 13, 2021, the FBI received information through its national tip line that KURT
PETERSON, of Hodgenville, KY had sent a Facebook Messenger message stating words to the
effect that he had been in the Capitol on January 6, 2021, during the rioting and unlawful entry,
and that he was close enough to where the woman was shot and killed that he had offered life-
saving assistance but that offer was denied. I am aware from reporting that, on January 6, 2021, a
woman was shot and died inside the Capitol when she attempted to enter a restricted area near the
Speaker of the House’s Lobby.

         Additionally, information received by the FBI indicated that PETERSON had
previously posted on his Facebook page that Democratic lawmakers who opposed Trump were
traitors and that the penalty for treason was death.

        On January 14, 2021, FBI Louisville conducted a search of Facebook and found a user
account with the screen name “KURT PETERSON.” Based on a comparison of this account’s
profile picture and PETERSON’s Kentucky driver’s license, as well as a review of the Jayden X
Video described below, I believe all of these depict the same person.

       A search warrant of the above Facebook account later revealed the following January 10,
2021, post by PETERSON in which he described being in the area of the Capitol where the woman
was shot and killed:

               To my family and friends who are able to see this, I am writing it with a
       voice recognition program while driving. I feel the need to keep moving and trying
       to keep my phone wrapped such that it can’t be traced most of the time. I was at
       our nation’s capital for the rally and watched the presentations at the ellipse prior
       to walking to the Capitol building with at least a million and a 1-1/2 to 2 million
       people.
               The people that were there at the ellipse were peaceable and loving and
       supporting our country. The people that were at the capital were also primarily
       peaceful and loving our country. But when there are huge crowds and there are
       people that are inciting violence the crowds will many times be pulled in to this
       action.
               I was with 3 men who had served our country in special forces. All of us in
       our sixties. They were patriots and not an anarchists. When at the back door that
       we were at open and there were no police to restrain the crowd many people entered
       at that time. I stood at the door and told everyone that we were not there to hurt
       anybody or damage anything but as a show of solidarity to right the wrongs of the
       past election.
        Case 1:21-mj-00473-GMH Document 1-1 Filed 06/14/21 Page 3 of 7




               I did stop some men from trying to break down the large wooden doors to
       the house chamber. Then I saw chairs being brought into the corridor going to the
       speaker's lobby. They also grabbed a large sign with a heavy metal base stating no
       photography. I pushed into the corridor yelling for them to stop trying to break
       through the doors in to the speaker’s lobby. The woman who was shot used the leg
       of a chair to hit a glass panel in the door. There were numerous police officers in
       the stair tower and hallway that I was in.
               Before I could get to her the shot rang out from behind the doors in the
       speaker's lobby through the glass which shattered hitting many please officers and
       people there. It was a young man in a suit who was supposedly a bodyguard for
       Chuck schumer.
               The bullet hit the woman in the neck which caused her to fall backwards
       amediately. It could have hit numerous pleas officers that were there. Non lethal
       force could have been use with out the lethal shot that was made by this body guard
       in the speaker's lobby.
               I had my 1st aid deer with me and asked numerous times to be allowed to
       render 1st aid to this woman while she was bleeding on the floor. I was told that
       they were waiting for the fire department to Russ pond and they would not let me
       give her 1st aid. She died on the floor within 10 minutes of the shot being made.
       The crowd became agitated but I yell the loudly and said we were all going to pray
       at that moment for everyone and volved which we did.
               Sadly I do not trust many branches or people in our government particularly
       the federal bureau of investigation. So at this time I am moving continuously and
       wrapping my phone in such a way that I hope it cannot be tracked. If for any reason
       I am not available to see you or meet with you again know that my intentions are
       to keep our country free of oppression by an over zealous government.
               God-bless you all and God-bless the United States of America!

        On January 14, 2021, I compared PETERSON’s Kentucky driver’s license that listed his
address and other identifying information to video footage posted to YouTube which was titled
“Shooting and Storming of the US Capitol in Washington DC” which had been posted by an
account associated with a “Jayden X” (the “Jayden X Video”) that shows the scene where a women
attempted to breach an inner door of the U.S. Capitol building and was shot and killed by security
personnel. During this scene, an individual wearing a camouflage hat turned backwards with eye
protection on top, and a camouflage vest over a black sweatshirt strongly resembles PETERSON.
Based on a comparison of PETERSON’s Kentucky driver’s license and this video, I believe the
individual depicted in the video is PETERSON. This individual assessed to be PETERSON was
present when the female rioter was shot and killed and this validates the original information
received by the FBI and the information obtained from Facebook.

        On January 15, 2021, I interviewed an individual who lives in the vicinity of
Hodgenville, KY and is familiar with PETERSON. This individual reviewed the Jayden X
Video and positively identified PETERSON as the individual recorded inside the US Capitol
building wearing a camouflage hat turned backwards with eye protection on top. This individual
also stated that PETERSON appeared to be out of town on January 6, 2021, and returned to his
home on or about January 10, 2021.
          Case 1:21-mj-00473-GMH Document 1-1 Filed 06/14/21 Page 4 of 7




       According to cell site records, on January 6, 2021, in and around the time of the incident,
a Samsung cell phone associated with a number ending in x1672, believed to be used by
PETERSON, was identified as having used a cell site consistent with providing service to a
geographic area that includes the interior of the United States Capitol building. 1

        A subsequent review of additional video footage of the events of January 6, 2021
revealed the following two scenes: First, the Body Worn Camera of a Metropolitan Police
Officer reveals an individual I believe to be PETERSON present near the area of the Capitol
where the woman was shot at approximately 2:55 PM, and being pushed by an officer in the
direction of the building exit. Second, video footage posted to YouTube on January 9, 2021
which was titled “January 6 DC Riot RAW Video; Capitol building insurrection, clashes with
police” which had been posted by an account associated with “Benjamin Reports” (the
“Benjamin Reports Video”) shows a montage of scenes from in and around the Capitol on
January 6, 2021, including a scene in which a man wearing a camouflage baseball hat, eye
protection, and a camouflage vest over a black sweatshirt used wooden sticks and his fist to
smash an exterior window pane of the Capitol building. The individual’s clothing and
accessories appear to match those of the individual described above in the Jayden X Video. He
shouts, “This is our house. Let us in. Our house.” Based on a comparison of PETERSON’s
Kentucky driver’s license, the Jayden X Video and the Benjamin Reports Video, I believe that
the individual depicted in the Benjamin Reports Video is PETERSON.

       The Architect of Capitol has determined that the cost to replace the damaged window is
in excess of $2,700, including the materials, labor, and installation.

         The following are screen shots from the Jayden X Video and the Benjamin Reports
Video:




1
 The full number is known to law enforcement, but only the last four digits are referenced here
due to the public nature of the filing.
Case 1:21-mj-00473-GMH Document 1-1 Filed 06/14/21 Page 5 of 7
         Case 1:21-mj-00473-GMH Document 1-1 Filed 06/14/21 Page 6 of 7




         Based on the foregoing, I submit that there is probable cause to believe that KURT
PETERSON violated 18 U.S.C. § 1752(a)(1), (2) and (4), which makes it a crime to (1) knowingly
enter or remain in any restricted building or grounds without lawful authority to do so; (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impede or disrupt the orderly
conduct of Government business or official functions; and (4) knowingly engage in any act of
physical violence against any person or property in any restricted building or grounds; or attempted
         Case 1:21-mj-00473-GMH Document 1-1 Filed 06/14/21 Page 7 of 7




or conspired to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a
posted, cordoned off, or otherwise restricted area of a building or grounds where the President or
other person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        I submit there is also probable cause to believe that KURT PETERSON violated 40 U.S.C.
§ 5104(e)(2)(D), (F) and (G), which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; (F) engage in an act of physical violence in the Grounds or any of the Capitol Buildings;
and (G) parade, demonstrate, or picket in any of the Capitol Buildings

       I submit there is also probable cause to believe that KURT PETERSON violated 18 U.S.C.
§ 1361, by willfully injuring or depredating of any property of the United States, and causing
property damage in an amount of more than $2700.00.

       Finally, I submit there is probable cause to believe that KURT PETERSON violated 18
U.S.C. § 1512(c)(2), which makes it a crime to obstruct, influence, or impede any official
proceeding, or attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings are official
proceedings.


                                                      ____________________________________
                                                      Zachary D Harrison
                                                      Special Agent
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this _____ day of June 2021.                                 Digitally signed by
                                                                      G. Michael Harvey
                                                                      Date: 2021.06.14
                                                                      11:29:13 -04'00'
                                                      ___________________________________
                                                      G. MICHAEL HARVEY
                                                      U.S. MAGISTRATE JUDGE
